Exhibit 99.1 NASDAQ: FIZZ For Immediate Release Contact: Office of the Chairman, Grace Keene JOYOUS SHAREHOLDERS SHARE IN NATIONAL BEVERAGE’S STRONG PERFORMANCE FORT LAUDERDALE, FL, December 10, 2015 National BeverageCorp. (NASDAQ: FIZZ) today reported the finest six months’ performance in the Company’s history. “Wonderful, refreshing, great-tasting LaCroix, recognized as ‘INNOCENT’, continues its growth momentum providing exceptional results. Our first two quarters ended October 31, 2015 were the best individually and collectively in our Company’s history,” stated Nick A. Caporella, Chairman and Chief Executive Officer. (in millions except EPS) : For the First and Second Quarters – Sales Net Income EBITDA* EPS Cash 1 st Qtr. $ 2 nd Qtr. (in millions except EPS) : Totals Six Months – Sales Net Income EBITDA* EPS 6 Mos. $ -m ore- National Beverage Corp. Page 2 “Responding to a recent inquiry relative to FIZZ activity, I was asked my thoughts about factors contributing to the increase in common stock volume and value. My response: “Our recent Annual Report and Proxy fully explain the ‘transformation’ process we have undertaken and our performance is a direct reflection of this. Further, oursociety, including the investment community, is presently a magnet for good news! Good press and positive outcomes are trumpets and angels for public companies. The investment community rewards positive performance that brightens the future’s promise. Additionally, those rewards are heightened when precise fundamentals and reassuring probabilities are present.” “We wiggled and innovated through a long line to the front. Call it what you want – good fortune, hard work, time, smarts, whatever we absolutely are at the right place at the right time and it is a Joyous experience!” I concluded my remarks. “ Fueling Momentum in every way possible; that’s what we do! The launch of Shasta Sparkling Water, an authentic carbonated soft-drink alternative (
